The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO  65101
Dear Secretary Cook:
This opinion letter is in response to your request for our review under Sections 116.332 and 116.334, RSMo, as enacted by House Committee Substitute for Senate Bill No. 132, 89th General Assembly, First Regular Session (1997) (hereinafter "Senate Bill No. 132"), for sufficiency as to form of an initiative petition relating to a proposed law adding seven new sections to Chapter 578, RSMo. A copy of the initiative petition which you submitted to this office on November 3, 1997, is attached for reference.
We conclude the petition must be rejected as to form. The petition contains language indicating the petition is being paid for and circulated by "Missourians Against Cockfighting." Section116.040, RSMo, as enacted by Senate Bill No. 132, sets forth the form of an initiative petition. The statutory form does not provide for the name of the group paying for or circulating the petition to be set forth on the petition form. The courts do not condone deviations from the statutory form and do not condone the inclusion of extraneous materials. See Buchanan v. Kirkpatrick,615 S.W.2d 6, 12 (Mo. banc 1981). Because of the references to "Missourians Against Cockfighting" on the petition, we conclude the petition must be rejected as to form.
Because of our rejection of the form of the petition for the reason stated above, we have not reviewed the petition to determine if additional deficiencies exist.
Very truly yours,
                                  JEREMIAH W. (JAY) NIXON Attorney General
Enclosure